Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

It is noted that while claim 10 also recites “a control device” in line 1, this teaching has not been interpreted under 35 U.S.C. 112(f) in the case of this claim as the teaching recites “a computer, which forms a control device”, a computer being a sufficient structure to perform the recited functions of the control device.

Further, there are taught “an operation number control unit” in line 3 of claim 1, line 2 of claim 9, and line 3 of claim 10, and
“a chilled water temperature acquisition unit” in line 5 of claim 1, line 4 of claim 9, and line 4 of claim 10.
In ¶ 23 of the specification, it is taught that while a control device 20 is “a computer and includes a central processing unit (CPU), a main storage device, an auxiliary storage device, a communication device, an input and output device, and the like”, “an operation number control unit 21” and “a chilled water temperature acquisition unit 22” are recited only as “function blocks indicating the functions” and no structure is taught for either of these elements.  For this reason, refer to the rejections of these claims under 35 U.S.C. 112(a) and (b) as set forth below.
For purposes of examination, the “operation number control unit” and “chilled water temperature acquisition unit” have been given their broadest reasonable interpretation 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2 of claim 1, the word “control” should be inserted between the words “the” and “device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above in the “Claim Interpretation” section, independent claims 1, 9, and 10 each recite both “an operation number control unit” and “a chilled water temperature acquisition unit”, disclosed in the form of generic placeholder and function and thus invoking interpretation under 35 U.S.C. 112(f).  However, the specification as originally filed does not teach or suggest any structure for performing the function taught for either of these “units”, teaching only that these elements are “function blocks”.  As such, claims 1, 9, and 10 are rejected as failing to comply with the written description requirement of 35 U.S.C. 112(a) as the specification does not include any description of the structure or elements of the claimed “an operation number control unit” and “a chilled water temperature acquisition unit”.
claims 2-8 are rejected as depending upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recitations in claims 1, 9, and 10 of “an operation number control unit” and “a chilled water temperature acquisition unit” invoke interpretation under 35 U.S.C. 112(f) by their use of generic placeholder and function language, but the specification does not particularly or distinctly identify the structure of these “units” which applicant regards as the invention.  For this reason, it cannot be positively determined what systems or structures would or would not fall within the scope of the claims as presented and the scopes of the claims are thus indefinite.  For this reason, claims 1, 9, and 10 have been rejected under 35 U.S.C. 112(b).

In lines 5-6 of claim 1, it is recited that a chilled water temperature acquisition unit “acquires a chilled water temperature related to the chiller”.  Claim 1 previously recited in lines 1-2 “a plurality of chillers”.  As such, it is not clear whether the teaching of “the chiller” in lines 5-6 is an error, intending to recite this plurality of chillers or refers only to one of the plurality of chillers and further is not clear, in each of these cases, what temperature 
Claims 9 and 10 include equivalent recitations to those of claim 1 in lines 4-5 of claim 9 and lines line 5 of claim 10.  These claims are rejected as being indefinite for the same reasons set forth with regard to “the chiller” in claim 1.
For purposes of examination, claims 1, 9 and 10 have been given their broadest reasonable interpretation consistent with the specification and have been interpreted as requiring only that a chilled water temperature which is acquired be related to at least any one of the chillers.

In line 3 of claim 4, the teaching of “the light load stop” lacks antecedent basis as the claim itself and claim 1 on which it depends do not teach this “light load stop” at any previous point.  As such, it is not clear what features or functions are required by this stop or by the operation taught in claim 4 with regard to the stop, such as what element or elements are subject to this stope, and the scope of claim 4 thus cannot be positively 
For purposes of examination, claim 4 has been interpreted as depending upon claim 3 which directly precedes it and which teaches in lines 2-3 “a light load stop of the plurality of chillers” and thus provides proper antecedent basis to “the light load stop” of claim 4.

Claim 8 teaches in line 5, “a predetermined standby time” and in lines 8-9 “a degree of change in the chilled water temperature” and “a predetermined condition”.  Claim 8 depends upon claim 1 which recites “a predetermined standby time” in line 8, “a degree of change in the chilled water temperature” in line 11, and “a predetermined condition” in lines 11-12.  Because claim 8 introduces each of these elements with the indefinite article “a” rather than with “the” or “said”, it is not clear whether the predetermined standby time, degree of change, and predetermined condition are intended to recite the same elements already introduced in independent claim 1 or to recite different elements that are additional to those found in claim 1 and, if the teachings of claim 8 are interpreted to recite new elements, it is not clear what if any features or limitations from the counterparts in claim 1 are required of the versions in claim 8.  For this reason, the scope of claim 8 and its teachings cannot be positively ascertained and claim 8 is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, “a predetermined standby time”, “a degree of change in the chilled water temperature”, and “a predetermined condition” in claim 8 have been 

Dependent claims 2, 3, and 5-7 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se, rather than to a process, machine, article of manufacture or composition of matter.  MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter identifies as an example of claims not directed to any of th four statutory categories “a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”.  Claim 1 recites “a program that causes a computer… to control the operation number control unit to execute” a method step of increasing or decreasing a number of chillers to be operated.  The program is not recited to have any structure itself, only teaching that it causes a computer to control an operation number control unit and in turn a number of chillers in a particular way.  As such, claim 10 is found to recite a computer program “claimed as a product without any structural 

    PNG
    media_image1.png
    544
    478
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2004/00668996 A to Tseng in view of Japanese Publication No. 2006-275492 A to Tamiya et al., a machine translation of which was provided by applicant with the Information Disclosure Statement of 25 August 2020.  Any citations of page or paragraph numbers contained in this Office Action refer to this English language translation rather than to the Japanese language original document.

Tseng teaches limitations from claim 1 in fig. 2, shown above, a control device (controller 20) of a chiller system that cools a load using a plurality of chillers (26), the device comprising: 
an operation number control unit (the controller 20, executing the software discussed herein) that increases or decreases the number of the chillers to be operated according to a load factor (the controller and software operating thereon as taught in ¶ 23 to “determine an adequate number of liquid chillers 26 to be operated” and output “a command signal for either switching on or switching off liquid chillers 26 in order to optimally satisfy the actual load of chilled liquid production”); and 
a chilled water temperature acquisition unit (the controller 20, executing the software discussed herein) that acquires a chilled water temperature (324) related to the chiller from a temperature sensor (110, as taught in ¶ 7, providing “chilled liquid temperature 324” used in controlling the system and chillers as taught in ¶ 30), 
wherein the operation number control unit (the controller 20 and the operation thereof which turns on and off chillers 26 to achieve an “adequate number”) increases or decreases the number of the chillers (26) to be operated after a predetermined standby 
Regarding claims 1 and 2, Tseng does not teach the “on-switch delay time” or “off-switch delay time” being reduced in response to the chilled water temperature or rate of change thereof satisfying a predetermined condition as recited in claim 1, or the delay being specifically reduced to zero as taught in claim 2.  Tamiya teaches an air conditioning installation in which a number of chillers to be used is set to increase or decrease, and further teaches in ¶ 17 and 48-54, that a standby period is associated with this chiller control.  Particularly in ¶ 51, Tamiya teaches that, based on the return chilled water temperature, this standby time may be bypassed by an “early stop” condition or “early stage reduction” condition if the sensed temperature meets a preset threshold as taught in claim 1.  Tamiya further teaches in ¶ 61 that this “early stop” is performed “without waiting”, thus teaching that the stop is immediate and thus that the standby period is reduced to zero as taught in claim 2.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng with the immediate changing thresholds of Tamiya and to apply this operation to both the increasing and decreasing of numbers of chillers taught by Tseng because Tseng in ¶ 25 that these delays are intended to ensure that changes to the system’s operation correspond to real load requirement rather than to “erroneous noise signals”, and Tamiya 
Further, Tseng does not explicitly teach the fluid cooled by his system to be water, teaching the chillers of his invention as “liquid chillers” (title, abstract).  Tamiya teaches in ¶ 48 that the fluid cooled by the plurality of chillers in the system of his invention is water, referring to the monitored temperature as a “chilled water temperature”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng to specifically use water as the heat exchange medium as taught by Tamiya because water is widely known in the art as an inexpensive and easily available heat transfer fluid which does not pose any significant safety risk to technicians or users or risk to the environment in the event of a spill or leak. 

Regarding claims 3 and 4, Tseng does not teach the predetermined condition for the standby time to be reduced being a condition for preventing a light load stop of the plurality of chillers as taught in claim 3, or this condition being determined by the operation number control unit based on a set value of the chilled water temperature.  Tamiya teaches in ¶ 50 that in the chiller-reduction operation of his system, the step of reducing the number of chillers operating is skipped if the number of chillers operating is already one, thus preventing a complete stop of the system resulting from a low load condition as 

Regarding claim 6, Tseng does not teach the operation number control unit reducing the standby time when the water temperature is lower than a predetermined value.  Tamiya teaches in ¶ 51 that “The determination unit 221 will function. In this case, the early stop condition determination unit 221 determines whether the return chilled water temperature is lower than the early reduction platform setting value stored in the early reduction platform setting value storage unit 243 (step S15)” to determine whether an early stop is to be performed (underlining by examiner).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng with the low temperature-based early stop condition taught by Tamiya in order to reduce the number of chillers used when the temperature is low enough that fewer are required, thus conserving energy when the functions of additional chiller units are not required without requiring a further confirmation by delay of the action.

claim 8 in fig. 2, shown above, a chiller system comprising:
a plurality of chillers (26) that cool a load;
a control device (controller 20) according to claim 1: 
wherein the operation number control unit (the controller 20, executing the software discussed herein) increases or decreases the number of the chillers (26) to be operated after a predetermined standby time has elapsed (as taught in ¶ 25, the system performs an “on-switch delay time” and an “off-switch delay time” prior to switching on additional chillers or switching off operating chillers, respectively)from when the number of chillers to be operated is increased or decreased (from when a determination is made that the current number of chillers is not “adequate” which requires that this current number be operated as taught in  ¶ 23).
Tseng does not teach the “on-switch delay time” or “off-switch delay time” being reduced in response to the chilled water temperature or rate of change thereof satisfying a predetermined condition as recited in claim 1Tamiya teaches an air conditioning installation in which a number of chillers to be used is set to increase or decrease, and further teaches in ¶ 17 and 48-54, that a standby period is associated with this chiller control.  Particularly in ¶ 51, Tamiya teaches that, based on the return chilled water temperature, this standby time may be bypassed by an “early stop” condition or “early stage reduction” condition if the sensed temperature meets a preset threshold as taught in claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng with the immediate changing thresholds of Tamiya and to apply this operation to both the increasing and decreasing of numbers 
Further, Tseng does not explicitly teach the fluid cooled by his system to be water, teaching the chillers of his invention as “liquid chillers” (title, abstract).  Tamiya teaches in ¶ 48 that the fluid cooled by the plurality of chillers in the system of his invention is water, referring to the monitored temperature as a “chilled water temperature”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng to specifically use water as the heat exchange medium as taught by Tamiya because water is widely known in the art as an inexpensive and easily available heat transfer fluid which does not pose any significant safety risk to technicians or users or risk to the environment in the event of a spill or leak. 

Regarding the limitations of claim 9, refer to the above rejection of claim 1.

Regarding the limitations of claim 10, refer to the above rejection of claim 1.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Tamiya as applied to claims 1, 3, and 4 above, and further in view of US Publication No. 2016/0216024 A1 to Yokoyama et al.

Regarding claim 5, Tseng teaches a refrigeration system in which a plurality of chiller units are operated to cool a circulated liquid coolant, the number of chillers operating being adjusted based on the load of the system, with on-switch and off-switch delay times applied respectively to the starting and stopping of the chillers to prevent operations being affected by transitory noise in the temperature signal.  Tseng does not teach these delay times being reduced by an amount dependent on the chilled water temperature and a set value for this temperature in order to prevent light load stops.  Tamiya teaches in ¶¶ 50-51, that the determination of when to enact an early stop of one of the chillers is based on the determination that the sensed chilled water temperature is lower than an early reduction platform setting value, this comparison being controlled in such a way as to skip the deactivation of a last chiller when only one chiller is operated.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tseng with the low temperature dependency and low load stop prevention of Tamiya in order to prevent a complete stopping of the cooling system of Tseng, thus ensuring that the system is maintained at least at a minimum operating level so that it is able to quickly address increases in load without requiring a lengthy start-up period.
Regarding claims 5 and 7, nether Tseng nor Tamiya teaches the determination of the amount of reduction in the delay being also based on a degree of change of the chilled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	27 December 2021

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763